Per Curiam.
The relator obtained a judgment against the city of Ludington. He presented a demand to the common council for the payment of the judgment out of the funds then in the treasury. The return of the respondents shows that the moneys then on hand were raised and required for other purposes than the payment of judgments against the municipality. The proper course for the relator is to proceed under the statute requiring judgments so recovered to be spread upon the tax roll.
Mandamus denied.